           Case 1:17-cv-02590-TSC Document 141 Filed 09/30/19 Page 1 of 3


                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                              )
HOPI TRIBE, et al.,                           )
                                              )
                 Plaintiffs,                  )    Case No. 17-cv-2590 (TSC)
                                              )
           v.                                 )
                                              )
DONALD J. TRUMP, et al.,                      )
                                              )
                 Defendants.                  )
                                              )
                                              )
UTAH DINE BIKEYAH, et al.,                    )
                                              )
                Plaintiffs,                   )    Case No. 17-cv-2605 (TSC)
                                              )
      v.                                      )
                                              )
DONALD J. TRUMP, et al.,                      )
                                              )
                Defendants.                   )
                                              )
                                              )
NATURAL RESOURCES                             )
DEFENSE COUNCIL, INC., et al.,                )
                                              )
                Plaintiffs,                   )    Case No. 17-cv-2606 (TSC)
                                              )
      v.                                      )
                                              )
DONALD J. TRUMP, et al.,                      )
                                              )    CONSOLIDATED CASES
                Defendants.                   )
                                              )

                                          ORDER

       This action involves three separate challenges to President Donald J. Trump’s December

4, 2017 proclamation, which decreased the size of the Bears Ears National Monument and

divided it into two separate parcels.

                                             1
         Case 1:17-cv-02590-TSC Document 141 Filed 09/30/19 Page 2 of 3



       The first challenge was brought on December 4, 2017 by the Ute Indian Tribe, Navajo

Nation, Hopi Tribe, Ute Mountain Ute Tribe, and Zuni Tribe (collectively, “Tribal Plaintiffs”).

The second was brought on December 6, 2017 by Utah Dine Bikeyah, Conservation Lands

Foundation, Inc., Society of Vertebrate Paleontology, Patagonia Works, Friends of Cedar Mesa,

National Trust for Historic Preservation, Archaeology Southwest, and The Access Fund

(collectively, “UDB Plaintiffs”). And the third challenge was brought on December 7, 2017 by

the Natural Resources Defense Council, Inc., National Parks Conservation Association, The

Wilderness Society, Southern Utah Wilderness Alliance, Grand Canyon Trust, Great Old

Broads for Wilderness, Western Watersheds Project, Sierra Club, Center for Biological

Diversity, Wildearth Guardians, and Defenders of Wildlife (collectively, “NRDC Plaintiffs”).

       By Order dated February 15, 2018, pursuant to Federal Rule of Civil Procedure 42(a),

the court granted Defendants’ motion to consolidate the cases because they involve common

questions of law and fact and adjudicating them together serves the interests of judicial

economy. (ECF. No. 32.)

       Before the court is Federal Defendants’ motion to dismiss (ECF No. 49), and extensive

briefing supporting and opposing the motion.

       WHEREAS, the basis for Federal Defendants’ motion is that Plaintiffs lack standing to

bring their claims, that Plaintiffs’ claims are not ripe for adjudication, and that the Antiquities

Act, and the Act alone, provided President Trump with the authority to decrease the size of the

monument;

       WHEREAS, if the court determines that Plaintiffs have standing, its decision regarding

the Antiquities Act will necessarily be one on the merits;




                                                  2
         Case 1:17-cv-02590-TSC Document 141 Filed 09/30/19 Page 3 of 3



       WHEREAS, if the court determines that Plaintiffs do not have standing based on the

facts as they existed on the date of the Complaints, they will likely seek leave to file an

amended complaint to include allegations concerning facts that post-date their Complaints;

       WHEREAS, the court would benefit from additional argument and information

regarding the basis of Plaintiffs’ standing;

       WHEREAS, Plaintiffs have notified the court of the impending release of a series of

new management plans regarding the Bears Ears National Monument (see ECF No. 137);

       WHEREAS, the court is mindful its obligations to conserve judicial resources and

render an informed decision;

       It is hereby ORDERED that Federal Defendants’ motion to dismiss is DENIED, with

leave to renew following Plaintiffs’ filing of an amended complaint. The parties shall come to

the October 7, 2019 status conference prepared to discuss an expedited, coordinated schedule

for the filing of an amended complaint and the subsequent briefing.




Date: September 30, 2019


                                               Tanya S. Chutkan
                                               TANYA S. CHUTKAN
                                               United States District Judge




                                                  3
